     Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 1 of 40




      COVID-19 Emergency Declaration Blanket Waivers for
                   Health Care Providers
The Trump Administration is taking aggressive actions and exercising regulatory flexibilities to help
healthcare providers contain the spread of 2019 Novel Coronavirus Disease (COVID-19). CMS is
empowered to take proactive steps through 1135 waivers as well as, where applicable, authority
granted under section 1812(f) of the Social Security Act (the Act) and rapidly expand the
Administration’s aggressive efforts against COVID-19. As a result, the following blanket waivers
are in effect, with a retroactive effective date of March 1, 2020 through the end of the emergency
declaration. For general information about waivers, see Attachment A to this document. These
waivers DO NOT require a request to be sent to the 1135waiver@cms.hhs.gov mailbox or that
notification be made to any of CMS’s regional offices.

Flexibility for Medicare Telehealth Services

•   Eligible Practitioners. Pursuant to authority granted under the Coronavirus Aid, Relief, and
    Economic Security Act (CARES Act) that broadens the waiver authority under section 1135 of
    the Social Security Act, the Secretary has authorized additional telehealth waivers. CMS is
    waiving the requirements of section 1834(m)(4)(E) of the Act and 42 CFR § 410.78 (b)(2) which
    specify the types of practitioners that may bill for their services when furnished as Medicare
    telehealth services from the distant site. The waiver of these requirements expands the types
    of health care professionals that can furnish distant site telehealth services to include all those
    that are eligible to bill Medicare for their professional services. This allows health care
    professionals who were previously ineligible to furnish and bill for Medicare telehealth
    services, including physical therapists, occupational therapists, speech language pathologists,
    and others, to receive payment for Medicare telehealth services.

•   Audio-Only Telehealth for Certain Services. Pursuant to authority granted under the CARES
    Act, CMS is waiving the requirements of section 1834(m)(1) of the ACT and 42 CFR §
    410.78(a)(3) for use of interactive telecommunications systems to furnish telehealth services,
    to the extent they require use of video technology, for certain services. This waiver allows the
    use of audio-only equipment to furnish services described by the codes for audio-only
    telephone evaluation and management services, and behavioral health counseling and
    educational services (see designated codes https://www.cms.gov/Medicare/Medicare-
    General-Information/Telehealth/Telehealth-Codes). Unless provided otherwise, other services
    included on the Medicare telehealth services list must be furnished using, at a minimum,
    audio and video equipment permitting two-way, real-time interactive communication
    between the patient and distant site physician or practitioner.



Hospitals, Psychiatric Hospitals, and Critical Access Hospitals (CAHs), including Cancer
                                                   1                                         5/11/2020
                                                   1
     Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 2 of 40




Centers and Long-Term Care Hospitals (LTCHs)

• Emergency Medical Treatment & Labor Act (EMTALA). CMS is waiving the enforcement of
  section 1867(a) of the Act. This will allow hospitals, psychiatric hospitals, and critical access
  hospitals (CAHs) to screen patients at a location offsite from the hospital’s campus to prevent
  the spread of COVID-19, so long as it is not inconsistent with a state’s emergency preparedness
  or pandemic plan.

• Verbal Orders. CMS is waiving the requirements of 42 CFR §482.23, §482.24 and §485.635(d)(3)
  to provide additional flexibility related to verbal orders where read- back verification is
  required, but authentication may occur later than 48 hours. This will allow more efficient
  treatment of patients in surge situations. Specifically, the following requirements are waived:
       o §482.23(c)(3)(i) - If verbal orders are used for the use of drugs and biologicals (except
         immunizations), they are to be used infrequently.
       o §482.24(c)(2) - All orders, including verbal orders, must be dated, timed, and
         authenticated promptly by the ordering practitioner or by another practitioner who is
         responsible for the care of the patient.
       o §482.24(c)(3) - Hospitals may use pre-printed and electronic standing orders, order
         sets, and protocols for patient orders. This would include all subparts at §482.24(c)(3).
       o §485.635(d)(3) - Although the regulation requires that medication administration be
         based on a written, signed order, this does not preclude the CAH from using verbal
         orders. A practitioner responsible for the care of the patient must authenticate the
         order in writing as soon as possible after the fact.




                                                 2                                         5/11/2020
                                                 1
     Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 3 of 40




• Reporting Requirements. CMS is waiving the requirements at 42 CFR §482.13(g) (1)(i)-(ii),
  which require that hospitals report patients in an intensive care unit whose death is caused by
  their disease, but who required soft wrist restraints to prevent pulling tubes/IVs, no later than
  the close of business on the next business day. Due to current hospital surge, CMS is waiving
  this requirement to ensure that hospitals are focusing on increased patient care demands and
  increased patient census, provided any death where the restraint may have contributed is still
  reported within standard time limits (i.e., close of business on the next business day following
  knowledge of the patient’s death).

• Patient Rights. CMS is waiving requirements under 42 CFR §482.13 only for hospitals that are
  considered to be impacted by a widespread outbreak of COVID-19. Hospitals that are located
  in a state which has widespread confirmed cases (i.e., 51 or more confirmed cases*) as updated
  on the CDC website, CDC States Reporting Cases of COVID-19, at
  https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html, would not be
  required to meet the following requirements:
       o §482.13(d)(2) - With respect to timeframes in providing a copy of a medical record.
       o §482.13(h) - Related to patient visitation, including the requirement to have written
         policies and procedures on visitation of patients who are in COVID-19 isolation and
         quarantine processes.
       o §482.13(e)(1)(ii) - Regarding seclusion.
  *The waiver flexibility is based on the number of confirmed cases as reported by CDC and will
  be assessed accordingly when COVID-19 confirmed cases decrease.

• Sterile Compounding. CMS is waiving requirements (also outlined in USP797) at 42 CFR
  §482.25(b)(1) and §485.635(a)(3) in order to allow used face masks to be removed and
  retained in the compounding area to be re-donned and reused during the same work shift in
  the compounding area only. This will conserve scarce face mask supplies. CMS will not review
  the use and storage of face masks under these requirements.

• Detailed Information Sharing for Discharge Planning for Hospitals and CAHs. CMS is waiving
  the requirement 42 CFR §482.43(a)(8), §482.61(e), and §485.642(a)(8) to provide detailed
  information regarding discharge planning, described below:
       o The hospital, psychiatric hospital, and CAH must assist patients, their families, or the
         patient’s representative in selecting a post-acute care provider by using and sharing
         data that includes, but is not limited to, home health agency (HHA), skilled nursing
         facility (SNF), inpatient rehabilitation facility (IRF), and long-term care hospital (LTCH)
         quality measures and resource use measures. The hospital must ensure that the post-
         acute care data on quality measures and resource use measures is relevant and
         applicable to the patient’s goals of care and treatment preferences.



                                                  3                                         5/11/2020
                                                  1
     Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 4 of 40




       o CMS is maintaining the discharge planning requirements that ensure a patient is
         discharged to an appropriate setting with the necessary medical information and goals
         of care as described in 42 CFR §482.43(a)(1)-(7) and (b).

• Limiting Detailed Discharge Planning for Hospitals. CMS is waiving all the requirements and
  subparts at 42 CFR §482.43(c) related to post-acute care services so as to expedite the safe
  discharge and movement of patients among care settings, and to be responsive to fluid
  situations in various areas of the country. CMS is maintaining the discharge planning
  requirements that ensure a patient is discharged to an appropriate setting with the necessary
  medical information and goals of care as described in 42 CFR §482.43(a)(1)-(7) and (b). CMS is
  waiving the more detailed requirement that hospitals ensure those patients discharged home
  and referred for HHA services, or transferred to a SNF for post-hospital extended care services,
  or transferred to an IRF or LTCH for specialized hospital services, must:
       o §482.43(c)(1): Include in the discharge plan a list of HHAs, SNFs, IRFs, or LTCHs that are
         available to the patient.
       o §482.43(c)(2): Inform the patient or the patient’s representative of their freedom to
         choose among participating Medicare providers and suppliers of post-discharge
         services.
       o §482.43(c)(3): Identify in the discharge plan any HHA or SNF to which the patient is
         referred in which the hospital has a disclosable financial interest, as specified by the
         Secretary, and any HHA or SNF that has a disclosable financial interest in a hospital
         under Medicare.

• Medical Staff. CMS is waiving requirements under 42 CFR §482.22(a)(1)-(4) to allow for
  physicians whose privileges will expire to continue practicing at the hospital and for new
  physicians to be able to practice before full medical staff/governing body review and approval
  to address workforce concerns related to COVID-19. CMS is waiving §482.22(a) (1)-(4)
  regarding details of the credentialing and privileging process. (Please also refer to Practitioner
  Locations Blanket Waiver listed below.)

• Medical Records. CMS is waiving requirements under 42 CFR §482.24(a) through (c), which
  cover the subjects of the organization and staffing of the medical records department,
  requirements for the form and content of the medical record, and record retention
  requirements, and these flexibilities may be implemented so long as they are not inconsistent
  with a state’s emergency preparedness or pandemic plan. CMS is waiving §482.24(c)(4)(viii)
  related to medical records to allow flexibility in completion of medical records within 30 days
  following discharge from a hospital. This flexibility will allow clinicians to focus on the patient
  care at the bedside during the pandemic.




                                                  4                                         5/11/2020
                                                  1
     Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 5 of 40




• Flexibility in Patient Self Determination Act Requirements (Advance Directives). CMS is
  waiving the requirements at sections 1902(a)(58) and 1902(w)(1)(A) of the Act (for Medicaid);
  1852(i) of the Act (for Medicare Advantage); and 1866(f) of the Act and 42 CFR §489.102 (for
  Medicare), which require hospitals and CAHs to provide information about their advance
  directive policies to patients. CMS is waiving this requirement to allow staff to more efficiently
  deliver care to a larger number of patients.

• Physical Environment. CMS is waiving certain requirements under the Medicare conditions of
  participation at 42 CFR §482.41 and §485.623 to allow for flexibilities during hospital,
  psychiatric hospital, and CAH surges. CMS will permit non-hospital buildings/space to be used
  for patient care and quarantine sites, provided that the location is approved by the state
  (ensuring that safety and comfort for patients and staff are sufficiently addressed) and so long
  as it is not inconsistent with a state’s emergency preparedness or pandemic plan. This allows
  for increased capacity and promotes appropriate cohorting of COVID-19 patients.

• Telemedicine. CMS is waiving the provisions related to telemedicine at 42 CFR §482.12(a) (8)–
  (9) for hospitals and §485.616(c) for CAHs, making it easier for telemedicine services to be
  furnished to the hospital’s patients through an agreement with an off-site hospital. This allows
  for increased access to necessary care for hospital and CAH patients, including access to
  specialty care.

• Physician Services. CMS is waiving requirements under 42 CFR §482.12(c)(1)–(2) and
  §482.12(c)(4), which requires that Medicare patients be under the care of a physician. This
  waiver may be implemented so long as it is not inconsistent with a state’s emergency
  preparedness or pandemic plan. This allows hospitals to use other practitioners to the fullest
  extent possible.

• Anesthesia Services. CMS is waiving requirements under 42 CFR §482.52(a)(5), §485.639(c) (2),
  and §416.42 (b)(2) that a certified registered nurse anesthetist (CRNA) is under the supervision
  of a physician in paragraphs §482.52(a)(5) and §485.639(c)(2). CRNA supervision will be at the
  discretion of the hospital and state law. This waiver applies to hospitals, CAHs, and Ambulatory
  Surgical Centers (ASCs). These waivers will allow CRNAs to function to the fullest extent of their
  licensure, and may be implemented so long as they are not inconsistent with a state’s
  emergency preparedness or pandemic plan.

• Utilization Review. CMS is waiving certain requirements under 42 CFR §482.1(a)(3) and 42 CFR
  §482.30 which address the statutory basis for hospitals and includes the requirement that
  hospitals participating in Medicare and Medicaid must have a utilization review plan that
  meets specified requirements.
       o CMS is waiving the entire utilization review condition of participation Utilization
         Review (UR) at §482.30, which requires that a hospital must have a UR plan with a UR
         committee that provides for a review of services furnished to Medicare and Medicaid
         beneficiaries to evaluate the medical necessity of the admission, duration of stay, and
                                                  5                                        5/11/2020
                                                  1
     Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 6 of 40




           services provided. These flexibilities may be implemented so long as they are not
           inconsistent with a state’s emergency preparedness or pandemic plan. Removing these
           administrative requirements will allow hospitals to focus more resources on providing
           direct patient care.

• Written Policies and Procedures for Appraisal of Emergencies at Off Campus Hospital
  Departments. CMS is waiving 42 CFR §482.12(f)(3), emergency services, with respect to surge
  facilities only, such that written policies and procedures for staff to use when evaluating
  emergencies are not required for surge facilities. This removes the burden on facilities to
  develop and establish additional policies and procedures at their surge facilities or surge sites
  related to the assessment, initial treatment, and referral of patients. These flexibilities may be
  implemented so long as they are not inconsistent with a state’s emergency preparedness or
  pandemic plan.

• Emergency Preparedness Policies and Procedures. CMS is waiving 42 CFR §482.15(b) and
  §485.625(b), which requires the hospital and CAH to develop and implement emergency
  preparedness policies and procedures, and §482.15(c)(1)–(5) and §485.625(c)(1)–(5) which
  requires that the emergency preparedness communication plans for hospitals and CAHs to
  contain specified elements with respect to the surge site. The requirement under the
  communication plan requires hospitals and CAHs to have specific contact information for staff,
  entities providing services under arrangement, patients’ physicians, other hospitals and CAHs,
  and volunteers. This would not be an expectation for the surge site. This waiver applies to both
  hospitals and CAHs, and removes the burden on facilities to establish these policies and
  procedures for their surge facilities or surge sites.

• Quality Assessment and Performance Improvement Program. CMS is waiving 42 CFR
  §482.21(a)–(d) and (f), and §485.641(a), (b), and (d), which provide details on the scope of the
  program, the incorporation, and setting priorities for the program’s performance improvement
  activities, and integrated Quality Assurance & Performance Improvement programs (for
  hospitals that are part of a hospital system). These flexibilities, which apply to both hospitals
  and CAHs, may be implemented so long as they are not inconsistent with a state’s emergency
  preparedness or pandemic plan. We expect any improvements to the plan to focus on the
  Public Health Emergency (PHE). While this waiver decreases burden associated with the
  development of a hospital or CAH QAPI program, the requirement that hospitals and CAHs
  maintain an effective, ongoing, hospital-wide, data-driven quality assessment and performance
  improvement program will remain. This waiver applies to both hospitals and CAHs.

• Nursing Services. CMS is waiving the requirements at 42 CFR §482.23(b)(4), which requires the
  nursing staff to develop and keep current a nursing care plan for each patient, and
  §482.23(b)(7), which requires the hospital to have policies and procedures in place establishing
  which outpatient departments are not required to have a registered nurse present. These
  waivers allow nurses increased time to meet the clinical care needs of each patient and allow
  for the provision of nursing care to an increased number of patients. In addition, we expect that

                                                  6                                        5/11/2020
                                                  1
     Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 7 of 40




  hospitals will need relief for the provision of inpatient services and as a result, the requirement
  to establish nursing-related policies and procedures for outpatient departments is likely of
  lower priority. These flexibilities apply to both hospitals and CAHs §485.635(d)(4), and may be
  implemented so long as they are not inconsistent with a state’s emergency preparedness or
  pandemic plan.

• Food and Dietetic Services. CMS is waiving the requirement at paragraph 42 CFR §482.28(b) (3),
  which requires providers to have a current therapeutic diet manual approved by the dietitian
  and medical staff readily available to all medical, nursing, and food service personnel. Such
  manuals would not need to be maintained at surge capacity sites. These flexibilities may be
  implemented so long as they are not inconsistent with a state’s emergency preparedness or
  pandemic plan. Removing these administrative requirements will allow hospitals to focus more
  resources on providing direct patient care.

• Respiratory Care Services. CMS is waiving the requirements at 42 CFR §482.57(b)(1) that
  require hospitals to designate in writing the personnel qualified to perform specific respiratory
  care procedures and the amount of supervision required for personnel to carry out specific
  procedures. These flexibilities may be implemented so long as they are not inconsistent with a
  state’s emergency preparedness or pandemic plan. Not being required to designate these
  professionals in writing will allow qualified professionals to operate to the fullest extent of
  their licensure and training in providing patient care.

• Expanded Ability for Hospitals to Offer Long-term Care Services (“Swing-Beds”) for Patients
  Who do not Require Acute Care but do Meet the Skilled Nursing Facility (SNF) Level of Care
  Criteria as Set Forth at 42 CFR 409.31. (New since 4/30 Release) Under section 1135(b)(1) of
  the Act, CMS is waiving the requirements at 42 CFR 482.58, “Special Requirements for hospital
  providers of long-term care services (“swing-beds”)” subsections (a)(1)-(4) “Eligibility”, to allow
  hospitals to establish SNF swing beds payable under the SNF prospective payment system (PPS)
  to provide additional options for hospitals with patients who no longer require acute care but
  are unable to find placement in a SNF.

  In order to qualify for this waiver, hospitals must:

      o Not use SNF swing beds for acute level care.

      o Comply with all other hospital conditions of participation and those SNF provisions set
        out at 42 CFR 482.58(b) to the extent not waived.

      o Be consistent with the state’s emergency preparedness or pandemic plan.

  Hospitals must call the CMS Medicare Administrative Contractor (MAC) enrollment hotline to
  add swing bed services. The hospital must attest to CMS that:

      o They have made a good faith effort to exhaust all other options;

                                                  7                                        5/11/2020
                                                  1
     Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 8 of 40




      o There are no skilled nursing facilities within the hospital’s catchment area that under
        normal circumstances would have accepted SNF transfers, but are currently not willing
        to accept or able to take patients because of the COVID-19 public health emergency
        (PHE);

      o The hospital meets all waiver eligibility requirements; and

      o They have a plan to discharge patients as soon as practicable, when a SNF bed becomes
        available, or when the PHE ends, whichever is earlier.
      This waiver applies to all Medicare enrolled hospitals, except psychiatric and long term care
      hospitals that need to provide post-hospital SNF level swing-bed services for non-acute
      care patients in hospitals, so long as the waiver is not inconsistent with the state’s
      emergency preparedness or pandemic plan. The hospital shall not bill for SNF PPS payment
      using swing beds when patients require acute level care or continued acute care at any
      time while this waiver is in effect. This waiver is permissible for swing bed admissions
      during the COVID-19 PHE with an understanding that the hospital must have a plan to
      discharge swing bed patients as soon as practicable, when a SNF bed becomes available, or
      when the PHE ends, whichever is earlier.
• CAH Personnel Qualifications. CMS is waiving the minimum personnel qualifications for clinical
  nurse specialists at paragraph 42 CFR §485.604(a)(2), nurse practitioners at paragraph
  §485.604(b)(1)–(3), and physician assistants at paragraph §485.604(c)(1)–(3). Removing these
  Federal personnel requirements will allow CAHs to employ individuals in these roles who meet
  state licensure requirements and provide maximum staffing flexibility. These flexibilities should
  be implemented so long as they are not inconsistent with a state’s emergency preparedness or
  pandemic plan.

• CAH Staff Licensure. CMS is deferring to staff licensure, certification, or registration to state
  law by waiving 42 CFR §485.608(d) regarding the requirement that staff of the CAH be licensed,
  certified, or registered in accordance with applicable federal, state, and local laws and
  regulations. This waiver will provide maximum flexibility for CAHs to use all available clinicians.
  These flexibilities may be implemented so long as they are not inconsistent with a state’s
  emergency preparedness or pandemic plan.




                                                  8                                        5/11/2020
                                                 1
     Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 9 of 40




• CAH Status and Location. CMS is waiving the requirement at 42 CFR §485.610(b) that the CAH
  be located in a rural area or an area being treated as being rural, allowing the CAH flexibility in
  the establishment of surge site locations. CMS is also waiving the requirement at §485.610(e)
  regarding the CAH’s off-campus and co-location requirements, allowing the CAH flexibility in
  establishing temporary off-site locations. In an effort to facilitate the establishment of CAHs
  without walls, these waivers will suspend restrictions on CAHs regarding their rural location
  and their location relative to other hospitals and CAHs. These flexibilities may be implemented
  so long as they are not inconsistent with a state’s emergency preparedness or pandemic plan.

• CAH Length of Stay. CMS is waiving the requirements that CAHs limit the number of beds to 25,
  and that the length of stay be limited to 96 hours under the Medicare conditions of
  participation for number of beds and length of stay at 42 CFR §485.620.

• Temporary Expansion Locations: For the duration of the PHE related to COVID-19, CMS is
  waiving certain requirements under the Medicare conditions of participation at 42 CFR §482.41
  and §485.623 (as noted elsewhere in this waiver document) and the provider- based
  department requirements at §413.65 to allow hospitals to establish and operate as part of the
  hospital any location meeting those conditions of participation for hospitals that continue to
  apply during the PHE. This waiver also allows hospitals to change the status of their current
  provider-based department locations to the extent necessary to address the needs of hospital
  patients as part of the state or local pandemic plan. This extends to any entity operating as a
  hospital (whether a current hospital establishing a new location or an Ambulatory Surgical
  Center (ASC) enrolling as a hospital during the PHE pursuant to a streamlined enrollment and
  survey and certification process) so long as the relevant location meets the conditions of
  participation and other requirements not waived by CMS. This waiver will enable hospitals to
  meet the needs of Medicare beneficiaries.

• Responsibilities of Physicians in Critical Access Hospitals (CAHs). 42 CFR § 485.631(b)(2). CMS
  is waiving the requirement for CAHs that a doctor of medicine or osteopathy be physically
  present to provide medical direction, consultation, and supervision for the services provided in
  the CAH at § 485.631(b)(2). CMS is retaining the regulatory language in the second part of the
  requirement at § 485.631(b)(2) that a physician be available “through direct radio or telephone
  communication, or electronic communication for consultation, assistance with medical
  emergencies, or patient referral.” Retaining this longstanding CMS policy and related
  longstanding subregulatory guidance that further described communication between CAHs and
  physicians will assure an appropriate level of physician direction and supervision for the
  services provided by the CAH. This will allow the physician to perform responsibilities remotely,
  as appropriate. This also allows CAHs to use nurse practitioners and physician assistants to the
  fullest extent possible, while ensuring necessary consultation and support as needed.




                                                  9                                         5/11/2020
                                                  1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 10 of 40




• Long Term Care Hospitals - Site Neutral Payment Rate Provisions. Also as required by section
  3711(b) of the CARES Act, during the Public Health Emergency (PHE) due to COVID-19, the
  Secretary has waived section 1886(m)(6) of the Social Security Act relating to certain site
  neutral payment rate provisions for long-term care hospitals (LTCHs).
       o Section 3711(b)(1) of the CARES Act waives the payment adjustment under section
         1886(m)(6)(C)(ii) of the Act for LTCHs that do not have a discharge payment percentage
         (DPP) for the period that is at least 50 percent during the COVID-19 public health
         emergency period. Under this provision, for the purposes of calculating an LTCH’s DPP,
         all admissions during the COVID-19 public health emergency period will be counted in
         the numerator of the calculation, that is, LTCH cases that were admitted during the
         COVID-19 public health emergency period will be counted as discharges paid the LTCH
         PPS standard Federal payment rate.
       o Section 3711(b)(2) of the CARES Act provides a waiver of the application of the site
         neutral payment rate under section 1886(m)(6)(A)(i) of the Act for those LTCH
         admissions that are in response to the public health emergency and occur during the
         COVID-19 public health emergency period. Under this provision, all LTCH cases
         admitted during the COVID-19 public health emergency period will be paid the
         relatively higher LTCH PPS standard Federal rate. A new LTCH PPS Pricer software
         package will be released in April 2020 to include this temporary payment policy
         effective for claims with an admission date occurring on or after January 27, 2020 and
         continuing through the duration of the COVID-19 public health emergency period.
         Claims received on or after April 21, 2020, will be processed in accordance with this
         waiver. Claims received April 20, 2020, and earlier will be reprocessed. LTCHs should
         add the “DR” condition code to applicable claims.

Hospitals Classified as Sole Community Hospitals (SCHs) (New since 4/30 Release)

•   CMS is waiving certain eligibility requirements at 42 CFR § 412.92(a) for hospitals classified as
    SCHs prior to the PHE. Specifically, CMS is waiving the distance requirements at paragraphs
    (a), (a)(1), (a)(2), and (a)(3) of 42 CFR § 412.92, and is also waiving the “market share” and bed
    requirements (as applicable) at 42 CFR § 412.92(a)(1)(i) and (ii). CMS is waiving these
    requirements for the duration of the PHE to allow these hospitals to meet the needs of the
    communities they serve during the PHE, such as to provide for increased capacity and
    promote appropriate cohorting of COVID-19 patients. MACs will resume their standard
    practice for evaluation of all eligibility requirements after the conclusion of the PHE period.

Hospitals Classified as Medicare-Dependent, Small Rural Hospitals (MDHs) (New since
4/30 Release)

•   For hospitals classified as MDHs prior to the PHE, CMS is waiving the eligibility requirement at
    42 CFR § 412.108(a)(1)(ii) that the hospital has 100 or fewer beds during the cost reporting
    period, and the eligibility requirement at 42 CFR § 412.108(a)(1)(iv)(C) that at least 60 percent
                                                  10                                        5/11/2020
                                                  1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 11 of 40




   of the hospital's inpatient days or discharges were attributable to individuals entitled to
   Medicare Part A benefits during the specified hospital cost reporting periods. CMS is waiving
   these requirements for the duration of the PHE to allow these hospitals to meet the needs of
   the communities they serve during the PHE, such as to provide for increased capacity and
   promote appropriate cohorting of COVID-19 patients. MACs will resume their standard
   practice for evaluation of all eligibility requirements after the conclusion of the PHE period.

Rural Health Clinics (RHCs) and Federally Qualified Health Centers (FQHCs)

• Certain Staffing Requirements. 42 CFR 491.8(a)(6). CMS is waiving the requirement in the
  second sentence of § 491.8(a)(6) that a nurse practitioner, physician assistant, or certified
  nurse-midwife be available to furnish patient care services at least 50 percent of the time the
  RHC operates. CMS is not waiving the first sentence of § 491.8(a)(6) that requires a physician,
  nurse practitioner, physician assistant, certified nurse-midwife, clinical social worker, or clinical
  psychologist to be available to furnish patient care services at all times the clinic or center
  operates. This will assist in addressing potential staffing shortages by increasing flexibility
  regarding staffing mixes during the PHE.

• Physician Supervision of NPs in RHCs and FQHCs. 42 CFR 491.8(b)(1). We are modifying the
  requirement that physicians must provide medical direction for the clinic’s or center’s health
  care activities and consultation for, and medical supervision of, the health care staff, only with
  respect to medical supervision of nurse practitioners, and only to the extent permitted by state
  law. The physician, either in person or through telehealth and other remote communications,
  continues to be responsible for providing medical direction for the clinic or center’s health care
  activities and consultation for the health care staff, and medical supervision of the remaining
  health care staff. This allows RHCs and FQHCs to use nurse practitioners to the fullest extent
  possible and allows physicians to direct their time to more critical tasks.

• Temporary Expansion Locations. CMS is waiving the requirements at 42 CFR §491.5(a)(3)(iii)
  which require RHCs and FQHCs be independently considered for Medicare approval if services
  are furnished in more than one permanent location. Due to the current PHE, CMS is
  temporarily waiving this requirement removing the location restrictions to allow flexibility for
  existing RHCs/FQHCs to expand services locations to meet the needs of Medicare beneficiaries.
  This flexibility includes areas which may be outside of the location requirements 42 CFR
  §491.5(a)(1) and (2) but will end when the HHS Secretary determines there is no longer a PHE
  due to COVID-19.

Housing Acute Care Patients in the IRF or Inpatient Psychiatric Facility (IPF) Excluded
Distinct Part Units

• CMS is waiving requirements to allow acute care hospitals to house acute care inpatients in
  excluded distinct part units, such as excluded distinct part unit IRFs or IPFs, where the distinct

                                                  11                                         5/11/2020
                                                  1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 12 of 40




  part unit’s beds are appropriate for acute care inpatients. The Inpatient Prospective Payment
  System (IPPS) hospital should bill for the care and annotate the patient’s medical record to
  indicate the patient is an acute care inpatient being housed in the excluded unit because of
  capacity issues related to the disaster or emergency.

Care for Excluded Inpatient Psychiatric Unit Patients in the Acute Care Unit of a Hospital

• CMS is allowing acute care hospitals with excluded distinct part inpatient psychiatric units to
  relocate inpatients from the excluded distinct part psychiatric unit to an acute care bed and
  unit as a result of a disaster or emergency. The hospital should continue to bill for inpatient
  psychiatric services under the Inpatient Psychiatric Facility Prospective Payment System for
  these patients and annotate the medical record to indicate the patient is a psychiatric inpatient
  being cared for in an acute care bed because of capacity or other exigent circumstances related
  to the COVID-19 emergency. This waiver may be utilized where the hospital’s acute care beds
  are appropriate for psychiatric patients and the staff and environment are conducive to safe
  care. For psychiatric patients, this includes assessment of the acute care bed and unit location
  to ensure those patients at risk of harm to self and others are safely cared for.

Care for Excluded Inpatient Rehabilitation Unit Patients in the Acute Care Unit of a
Hospital

• CMS is allowing acute care hospitals with excluded distinct part inpatient rehabilitation units
  that, as a result of a disaster or emergency, need to relocate inpatients from the excluded
  distinct part rehabilitation unit to an acute care bed and unit as a result of this PHE. The
  hospital should continue to bill for inpatient rehabilitation services under the inpatient
  rehabilitation facility prospective payment system for these patients and annotate the medical
  record to indicate the patient is a rehabilitation inpatient being cared for in an acute care bed
  because of capacity or other exigent circumstances related to the disaster or emergency. This
  waiver may be utilized where the hospital’s acute care beds are appropriate for providing care
  to rehabilitation patients and such patients continue to receive intensive rehabilitation
  services.

Flexibility for Inpatient Rehabilitation Facilities Regarding the “60 Percent Rule”

• CMS is allowing IRFs to exclude patients from the freestanding hospital’s or excluded distinct
  part unit’s inpatient population for purposes of calculating the applicable thresholds associated
  with the requirements to receive payment as an IRF (commonly referred to as the “60 percent
  rule”) if an IRF admits a patient solely to respond to the emergency and the patient’s medical
  record properly identifies the patient as such. In addition, during the applicable waiver time
  period, we would also apply the exception to facilities not yet classified as IRFs, but that are
  attempting to obtain classification as an IRF.


                                                 12                                       5/11/2020
                                                 1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 13 of 40




Inpatient Rehabilitation Facility – Intensity of Therapy Requirement (“3-Hour Rule”)

• As required by section 3711(a) of the Coronavirus Aid, Relief, and Economic Security (CARES)
  Act, during the COVID-19 public health emergency, the Secretary has waived 42 CFR
  § 412.622(a)(3)(ii) which provides that payment generally requires that patients of an inpatient
  rehabilitation facility receive at least 15 hours of therapy per week. This waiver clarifies
  information provided in “Medicare and Medicaid Programs; Policy and Regulatory Revisions in
  Response to the COVID-19 Public Health Emergency” (CMS-1744-IFC). (85 Federal Register
  19252, 19287, April 6, 2020). The information in that rulemaking (CMS-1744-IFC) about
  Inpatient Rehabilitation Facilities was contemplated prior to the passage of the CARES Act.

Extension for Inpatient Prospective Payment System (IPPS) Wage Index Occupational
Mix Survey Submission

• CMS collects data every 3 years on the occupational mix of employees for each short-term,
  acute care hospital participating in the Medicare program. Completed 2019 Occupational Mix
  Surveys, Hospital Reporting Form CMS-10079, for the Wage Index Beginning FY 2022, are due
  to the Medicare Administrative Contractors (MACs) on the Excel hospital reporting form
  available at https://www.cms.gov/Medicare/Medicare-Fee-for-Service-Payment/
  AcuteInpatientPPS/Wage-Index-Files.html by July 1, 2020. CMS is currently granting an
  extension for hospitals nationwide affected by COVID-19 until August 3, 2020. If hospitals
  encounter difficulty meeting this extended deadline date, hospitals should communicate their
  concerns to CMS via their MAC, and CMS may consider an additional extension if CMS
  determines it is warranted.

Supporting Care for Patients in Long-Term Care Acute Hospitals (LTCHs)

• CMS has determined it is appropriate to issue a blanket waiver to long-term care hospitals
  (LTCHs) to exclude patient stays where an LTCH admits or discharges patients in order to meet
  the demands of the emergency from the 25-day average length of stay requirement, which
  allows these facilities to be paid as LTCHs. In addition, during the applicable waiver time period,
  we would also apply this waiver to facilities not yet classified as LTCHs, but seeking classification as
  an LTCH.

Care for Patients in Extended Neoplastic Disease Care Hospitals
• CMS is allowing extended neoplastic disease care hospitals to exclude inpatient stays where the
  hospital admits or discharges patients in order to meet the demands of the emergency from
  the greater than 20-day average length of stay requirement, which allows these facilities to be
  excluded from the hospital inpatient prospective payment system and paid an adjusted
  payment for Medicare inpatient operating and capital-related costs under the reasonable cost-
  based reimbursement rules as authorized under Section 1886(d)(1)(B)(vi) of the Act and §42
  CFR 412.22(i).
                                                    13                                           5/11/2020
                                                     1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 14 of 40




Long-Term Care Facilities and Skilled Nursing Facilities (SNFs) and/or Nursing Facilities
(NFs)

• 3-Day Prior Hospitalization. Using the authority under Section 1812(f) of the Act, CMS is
  waiving the requirement for a 3-day prior hospitalization for coverage of a SNF stay, which
  provides temporary emergency coverage of SNF services without a qualifying hospital stay, for
  those people who experience dislocations, or are otherwise affected by COVID-19. In addition,
  for certain beneficiaries who recently exhausted their SNF benefits, it authorizes renewed SNF
  coverage without first having to start a new benefit period (this waiver will apply only for those
  beneficiaries who have been delayed or prevented by the emergency itself from commencing
  or completing the process of ending their current benefit period and renewing their SNF
  benefits that would have occurred under normal circumstances).

• Reporting Minimum Data Set. CMS is waiving 42 CFR 483.20 to provide relief to SNFs on the
  timeframe requirements for Minimum Data Set assessments and transmission.

• Staffing Data Submission. CMS is waiving 42 CFR 483.70(q) to provide relief to long-term care
  facilities on the requirements for submitting staffing data through the Payroll-Based Journal
  system.

• Waive Pre-Admission Screening and Annual Resident Review (PASARR). CMS is waiving 42 CFR
  483.20(k), allowing nursing homes to admit new residents who have not received Level 1 or
  Level 2 Preadmission Screening. Level 1 assessments may be performed post-admission. On or
  before the 30th day of admission, new patients admitted to nursing homes with a mental illness
  (MI) or intellectual disability (ID) should be referred promptly by the nursing home to State
  PASARR program for Level 2 Resident Review.

• Physical Environment. CMS is waiving requirements related at 42 CFR 483.90, specifically the
  following:
       o Provided that the state has approved the location as one that sufficiently addresses
         safety and comfort for patients and staff, CMS is waiving requirements under § 483.90
         to allow for a non-SNF building to be temporarily certified and available for use by a
         SNF in the event there are needs for isolation processes for COVID-19 positive residents,
         which may not be feasible in the existing SNF structure to ensure care and services
         during treatment for COVID-19 are available while protecting other vulnerable adults.
       o CMS believes this will also provide another measure that will free up inpatient care
         beds at hospitals for the most acute patients while providing beds for those still in
         need of care. CMS will waive certain conditions of participation and certification
         requirements for opening a NF if the state determines there is a need to quickly stand
         up a temporary COVID-19 isolation and treatment location.
       o CMS is also waiving requirements under 42 CFR 483.90 to temporarily allow for rooms
         in a long-term care facility not normally used as a resident’s room, to be used to

                                                 14                                       5/11/2020
                                                 1
     Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 15 of 40




            accommodate beds and residents for resident care in emergencies and situations
            needed to help with surge capacity. Rooms that may be used for this purpose include
            activity rooms, meeting/conference rooms, dining rooms, or other rooms, as long as
            residents can be kept safe, comfortable, and other applicable requirements for
            participation are met. This can be done so long as it is not inconsistent with a state’s
            emergency preparedness or pandemic plan, or as directed by the local or state health
            department.

• Resident Groups. CMS is waiving the requirements at 42 CFR 483.10(f)(5), which ensure
  residents can participate in-person in resident groups. This waiver would only permit the
  facility to restrict in-person meetings during the national emergency given the
  recommendations of social distancing and limiting gatherings of more than ten people.
  Refraining from in-person gatherings will help prevent the spread of COVID-19.

• Training and Certification of Nurse Aides. CMS is waiving the requirements at 42 CFR 483.35(d)
  (with the exception of 42 CFR 483.35(d)(1)(i)), which require that a SNF and NF may not employ
  anyone for longer than four months unless they met the training and certification
  requirements under § 483.35(d). CMS is waiving these requirements to assist in potential
  staffing shortages seen with the COVID-19 pandemic. To ensure the health and safety of
  nursing home residents, CMS is not waiving 42 CFR § 483.35(d)(1)(i), which requires facilities to
  not use any individual working as a nurse aide for more than four months, on a full-time basis,
  unless that individual is competent to provide nursing and nursing related services. We further
  note that we are not waiving § 483.35(c), which requires facilities to ensure that nurse aides
  are able to demonstrate competency in skills and techniques necessary to care for residents’
  needs, as identified through resident assessments, and described in the plan of care.

• Physician Visits in Skilled Nursing Facilities/Nursing Facilities. CMS is waiving the requirement
  in 42 CFR 483.30 for physicians and non-physician practitioners to perform in- person visits for
  nursing home residents and allow visits to be conducted, as appropriate, via telehealth options.

• Resident Roommates and Grouping. CMS is waiving the requirements in 42 CFR 483.10(e) (5),
  (6), and (7) solely for the purposes of grouping or cohorting residents with respiratory illness
  symptoms and/or residents with a confirmed diagnosis of COVID-19, and separating them from
  residents who are asymptomatic or tested negative for COVID-19. This action waives a facility’s
  requirements, under 42 CFR 483.10, to provide for a resident to share a room with his or her
  roommate of choice in certain circumstances, to provide notice and rationale for changing a
  resident’s room, and to provide for a resident’s refusal a transfer to another room in the facility.
  This aligns with CDC guidance to preferably place residents in locations designed to care for
  COVID-19 residents, to prevent the transmission of COVID-19 to other residents.

• Resident Transfer and Discharge. CMS is waiving requirements in 42 CFR 483.10(c)(5);
  483.15(c)(3), (c)(4)(ii), (c)(5)(i) and (iv), (c)(9), and (d); and § 483.21(a)(1)(i), (a)(2)(i), and (b)
  (2)(i) (with some exceptions) to allow a long term care (LTC) facility to transfer or discharge
  residents to another LTC facility solely for the following cohorting purposes:
                                                      15                                            5/11/2020
                                                      1
 Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 16 of 40




   1. Transferring residents with symptoms of a respiratory infection or confirmed diagnosis
      of COVID-19 to another facility that agrees to accept each specific resident, and is
      dedicated to the care of such residents;

   2. Transferring residents without symptoms of a respiratory infection or confirmed to not
      have COVID-19 to another facility that agrees to accept each specific resident, and is
      dedicated to the care of such residents to prevent them from acquiring COVID-19; or

   3. Transferring residents without symptoms of a respiratory infection to another facility
      that agrees to accept each specific resident to observe for any signs or symptoms of a
      respiratory infection over 14 days.

Exceptions:
    •   These requirements are only waived in cases where the transferring facility receives
        confirmation that the receiving facility agrees to accept the resident to be transferred
        or discharged. Confirmation may be in writing or verbal. If verbal, the transferring
        facility needs to document the date, time, and person that the receiving facility
        communicated agreement.

    •   In § 483.10, we are only waiving the requirement, under § 483.10(c)(5), that a facility
        provide advance notification of options relating to the transfer or discharge to another
        facility. Otherwise, all requirements related to § 483.10 are not waived. Similarly, in §
        483.15, we are only waiving the requirement, under § 483.15(c)(3), (c)(4)(ii), (c)(5)(i)
        and (iv), and (d), for the written notice of transfer or discharge to be provided before
        the transfer or discharge. This notice must be provided as soon as practicable.

    •   In § 483.21, we are only waiving the timeframes for certain care planning requirements
        for residents who are transferred or discharged for the purposes explained in 1–3
        above. Receiving facilities should complete the required care plans as soon as
        practicable, and we expect receiving facilities to review and use the care plans for
        residents from the transferring facility, and adjust as necessary to protect the health
        and safety of the residents the apply to.

    •   These requirements are also waived when the transferring residents to another facility,
        such as a COVID-19 isolation and treatment location, with the provision of services
        “under arrangements,” as long as it is not inconsistent with a state’s emergency
        preparedness or pandemic plan, or as directed by the local or state health department.
        In these cases, the transferring LTC facility need not issue a formal discharge, as it is still
        considered the provider and should bill Medicare normally for each day of care. The
        transferring LTC facility is then responsible for reimbursing the other provider that
        accepted its resident(s) during the emergency period.
              o If the LTC facility does not intend to provide services under arrangement, the
                COVID-19 isolation and treatment facility is the responsible entity for Medicare
                                                16                                          5/11/2020
                                                1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 17 of 40




                   billing purposes. The LTC facility should follow the procedures described in
                   40.3.4 of the Medicare Claims Processing Manual
                   (https://www.cms.gov/Regulations-and-
                   Guidance/Guidance/Manuals/Downloads/clm104c06.pdf) to submit a
                   discharge bill to Medicare. The COVID-19 isolation and treatment facility should
                   then bill Medicare appropriately for the type of care it is providing for the
                   beneficiary. If the COVID-19 isolation and treatment facility is not yet an
                   enrolled provider, the facility should enroll through the provider enrollment
                   hotline for the Medicare Administrative Contractor that services their
                   geographic area to establish temporary Medicare billing privileges.
We remind LTC facilities that they are responsible for ensuring that any transfers (either within a
facility, or to another facility) are conducted in a safe and orderly manner, and that each
resident’s health and safety is protected.
We also remind states that under 42 CFR 488.426(a)(1), in an emergency, the State has the
authority to transfer Medicaid and Medicare residents to another facility.

• Physician Services. CMS is providing relief to long-term care facilities related to provision of
  physician services through the following actions:
       o Physician Delegation of Tasks in SNFs. 42 CFR 483.30(e)(4). CMS is waiving the
         requirement in § 483.30(e)(4) that prevents a physician from delegating a task when
         the regulations specify that the physician must perform it personally. This waiver gives
         physicians the ability to delegate any tasks to a physician assistant, nurse practitioner,
         or clinical nurse specialist who meets the applicable definition in 42 CFR 491.2 or, in
         the case of a clinical nurse specialist, is licensed as such by the State and is acting
         within the scope of practice laws as defined by State law. We are temporarily
         modifying this regulation to specify that any task delegated under this waiver must
         continue to be under the supervision of the physician. This waiver does not include the
         provision of § 483.30(e)(4) that prohibits a physician from delegating a task when the
         delegation is prohibited under State law or by the facility’s own policy.
       o Physician Visits. 42 CFR 483.30(c)(3). CMS is waiving the requirement at § 483.30(c)(3)
         that all required physician visits (not already exempted in § 483.30(c)(4) and (f)) must
         be made by the physician personally. We are modifying this provision to permit
         physicians to delegate any required physician visit to a nurse practitioner (NPs),
         physician assistant, or clinical nurse specialist who is not an employee of the facility,
         who is working in collaboration with a physician, and who is licensed by the State and
         performing within the state’s scope of practice laws.
       o Note to Facilities. These actions will assist in potential staffing shortages, maximize the
         use of medical personnel, and protect the health and safety of residents during the
         PHE. We note that we are not waiving the requirements for the frequency of required
         physician visits at § 483.30(c)(1). As set out above, we have only modified the
         requirement to allow for the requirement to be met by an NP, physician assistant, or
                                                 17                                        5/11/2020
                                                  1
Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 18 of 40




       clinical nurse specialist, and via telehealth or other remote communication options, as
       appropriate. In addition, we note that we are not waiving our requirements for
       physician supervision in § 483.30(a)(1), and the requirement at § 483.30(d)(3) for the
       facility to provide or arrange for the provision of physician services 24 hours a day, in
       case of an emergency. It is important that the physician be available for consultation
       regarding a resident’s care.
•   Quality Assurance and Performance Improvement (QAPI). CMS is modifying certain
    requirements in 42 CFR §483.75, which require long-term care facilities to develop,
    implement, evaluate, and maintain an effective, comprehensive, data-driven QAPI
    program. Specifically, CMS is modifying §483.75(b)–(d) and (e)(3) to the extent necessary
    to narrow the scope of the QAPI program to focus on adverse events and infection control.
    This will help ensure facilities focus on aspects of care delivery most closely associated
    with COVID-19 during the PHE.
•   In-Service Training: CMS is modifying the nurse aide training requirements at
    §483.95(g)(1) for SNFs and NFs, which requires the nursing assistant to receive at least 12
    hours of in-service training annually. In accordance with section 1135(b)(5) of the Act, we
    are postponing the deadline for completing this requirement throughout the COVID-19
    PHE until the end of the first full quarter after the declaration of the PHE concludes.
•   Detailed Information Sharing for Discharge Planning for Long-Term Care (LTC) Facilities.
    CMS is waiving the discharge planning requirement in §483.21(c)(1)(viii), which requires
    LTC facilities to assist residents and their representatives in selecting a post-acute care
    provider using data, such as standardized patient assessment data, quality measures and
    resource use. This temporary waiver is to provide facilities the ability to expedite
    discharge and movement of residents among care settings. CMS is maintaining all other
    discharge planning requirements, such as but not limited to, ensuring that the discharge
    needs of each resident are identified and result in the development of a discharge plan for
    each resident; involving the interdisciplinary team, as defined at 42 CFR §483.21(b)(2)(ii),
    in the ongoing process of developing the discharge plan address the resident's goals of
    care and treatment preferences.
•   Clinical Records. Pursuant to section 1135(b)(5) of the Act, CMS is modifying the
    requirement at 42 CFR §483.10(g)(2)(ii) which requires long-term care (LTC) facilities to
    provide a resident a copy of their records within two working days (when requested by the
    resident). Specifically, CMS is modifying the timeframe requirements to allow LTC facilities
    ten working days to provide a resident’s record rather than two working days.
•   Paid Feeding Assistants. (New since 4/30 Release) CMS is modifying the requirements at
    42 CFR §§ 483.60(h)(1)(i) and 483.160(a) regarding required training of paid feeding
    assistants. Specifically, CMS is modifying the minimum timeframe requirements in these
    sections, which require this training to be a minimum of 8 hours. CMS is modifying to allow
    that the training can be a minimum of 1 hour in length. CMS is not waiving any other
    requirements under 42 CFR §483.60(h) related to paid feeding assistants or the required
    training content at 42 CFR §483.160(a)(1)-(8), which contains infection control training and
                                             18                                        5/11/2020
                                              1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 19 of 40




       other elements. Additionally, CMS is also not waiving or modifying the requirements at 42
       CFR §483.60(h)(2)(i), which requires that a feeding assistant must work under the
       supervision of a registered nurse (RN) or licensed practical nurse (LPN).

Home Health Agencies (HHAs)

• Requests for Anticipated Payment (RAPs). CMS is allowing Medicare Administrative
  Contractors (MACs) to extend the auto-cancellation date of Requests for Anticipated Payment
  (RAPs) during emergencies.

• Reporting. CMS is providing relief to HHAs on the timeframes related to OASIS Transmission
  through the following actions below:
       o Extending the 5-day completion requirement for the comprehensive assessment to 30
         days.
       o Waiving the 30-day OASIS submission requirement. Delayed submission is permitted
         during the PHE.

• Initial Assessments. CMS is waiving the requirements at 42 CFR §484.55(a) to allow HHAs to
  perform Medicare-covered initial assessments and determine patients’ homebound status
  remotely or by record review. This will allow patients to be cared for in the best environment for
  them while supporting infection control and reducing impact on acute care and long- term care
  facilities. This will allow for maximizing coverage by already scarce physician, and advanced
  practice clinicians, and allow those clinicians to focus on caring for patients with the greatest
  acuity.

• Waive Onsite Visits for HHA Aide Supervision. CMS is waiving the requirements at 42 CFR
  §484.80(h), which require a nurse to conduct an onsite visit every two weeks. This would include
  waiving the requirements for a nurse or other professional to conduct an onsite visit every two
  weeks to evaluate if aides are providing care consistent with the care plan, as this may not be
  physically possible for a period of time. This waiver is also temporarily suspending the 2-week aide
  supervision by a registered nurse for home health agencies requirement at §484.80(h)(1), but
  virtual supervision is encouraged during the period of the waiver.

• Allow Occupational Therapists (OTs), Physical Therapists (PTs), and Speech Language
  Pathologists (SLPs) to Perform Initial and Comprehensive Assessment for all Patients.
  (Revised since 4/30 Release) CMS is waiving the requirements in 42 CFR § 484.55(a)(2) and §
  484.55(b)(3) that rehabilitation skilled professionals may only perform the initial and
  comprehensive assessment when only therapy services are ordered. This temporary blanket
  modification allows any rehabilitation professional (OT, PT, or SLP) to perform the initial and
  comprehensive assessment for all patients receiving therapy services as part of the plan of
  care, to the extent permitted under state law, regardless of whether or not the service
  establishes eligibility for the patient to be receiving home care. The existing regulations at §

                                                 19                                         5/11/2020
                                                  1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 20 of 40




  484.55(a) and (b)(2) would continue to apply; rehabilitation skilled professionals would not be
  permitted to perform assessments in nursing- only cases. We would continue to expect HHAs
  to match the appropriate discipline that performs the assessment to the needs of the patient
  to the greatest extent possible. Therapists must act within their state scope of practice laws
  when performing initial and comprehensive assessments, and access a registered nurse or
  other professional to complete sections of the assessment that are beyond their scope of
  practice. Expanding the category of therapists who may perform initial and comprehensive
  assessments provides HHAs with additional flexibility that may decrease patient wait times for
  the initiation of home health services.

• 12-hour annual in-service training requirement for home health aides. CMS is modifying the
  requirement at 42 C.F.R. §484.80(d) that home health agencies must assure that each home
  health aide receives 12 hours of in-service training in a 12-month period. In accordance with
  section 1135(b)(5) of the Act, we are postponing the deadline for completing this requirement
  throughout the COVID-19 PHE until the end of the first full quarter after the declaration of the
  PHE concludes. This will allow aides and the registered nurses (RNs) who teach in-service
  training to spend more time delivering direct patient care and additional time for staff to
  complete this requirement.

• Detailed Information Sharing for Discharge Planning for Home Health Agencies. CMS is
  waiving the requirements of 42 CFR §484.58(a) to provide detailed information regarding
  discharge planning, to patients and their caregivers, or the patient’s representative in selecting
  a post-acute care provider by using and sharing data that includes, but is not limited to,
  (another) home health agency (HHA), skilled nursing facility (SNF), inpatient rehabilitation
  facility (IRF), and long-term care hospital (LTCH) quality measures and resource use measures.

       o This temporary waiver provides facilities the ability to expedite discharge and
         movement of residents among care settings. CMS is maintaining all other discharge
         planning requirements.

• Clinical Records: In accordance with section 1135(b)(5) of the Act, CMS is extending the
  deadline for completion of the requirement at 42 CFR §484.110(e), which requires HHAs to
  provide a patient a copy of their medical record at no cost during the next visit or within four
  business days (when requested by the patient). Specifically, CMS will allow HHAs ten business
  days to provide a patient’s clinical record, instead of four.

Home Health Agencies (HHAs) and Hospice

• Training and Assessment of Aides: CMS is waiving the requirement at 42 CFR §418.76(h)(2) for
  Hospice and 42 CFR §484.80(h)(1)(iii) for HHAs, which require a registered nurse, or in the case
  of an HHA a registered nurse or other appropriate skilled professional (physical
  therapist/occupational therapist, speech language pathologist) to make an annual onsite
  supervisory visit (direct observation) for each aide that provides services on behalf of the

                                                 20                                       5/11/2020
                                                 1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 21 of 40




  agency. In accordance with section 1135(b)(5) of the Act, we are postponing completion of
  these visits. All postponed onsite assessments must be completed by these professionals no
  later than 60 days after the expiration of the PHE.

• Quality Assurance and Performance Improvement (QAPI). CMS is modifying the requirement
  at 42 CFR §418.58 for Hospice and §484.65 for HHAs, which requires these providers to
  develop, implement, evaluate, and maintain an effective, ongoing, hospice/HHA-wide, data-
  driven QAPI program. Specifically, CMS is modifying the requirements at §418.58(a)–(d) and
  §484.65(a)–(d) to narrow the scope of the QAPI program to concentrate on infection control
  issues, while retaining the requirement that remaining activities should continue to focus on
  adverse events. This modification decreases burden associated with the development and
  maintenance of a broad-based QAPI program, allowing the providers to focus efforts on
  aspects of care delivery most closely associated with COVID-19, and tracking adverse events
  during the PHE. The requirement that HHAs and hospices maintain an effective, ongoing,
  agency-wide, data-driven quality assessment and performance improvement program will
  remain.

Hospice

• Waive Requirement for Hospices to Use Volunteers. CMS is waiving the requirement at 42 CFR
  §418.78(e) that hospices are required to use volunteers (including at least 5% of patient care
  hours). It is anticipated that hospice volunteer availability and use will be reduced related to
  COVID-19 surge and potential quarantine.

• Comprehensive Assessments. CMS is waiving certain requirements at 42 CFR §418.54 related
  to updating comprehensive assessments of patients. This waiver applies the timeframes for
  updates to the comprehensive assessment found at §418.54(d). Hospices must continue to
  complete the required assessments and updates; however, the timeframes for updating the
  assessment may be extended from 15 to 21 days.

• Waive Non-Core Services. CMS is waiving the requirement for hospices to provide certain non-
  core hospice services during the national emergency, including the requirements at 42 CFR
  §418.72 for physical therapy, occupational therapy, and speech-language pathology.

• Waived Onsite Visits for Hospice Aide Supervision. CMS is waiving the requirements at 42 CFR
  §418.76(h), which require a nurse to conduct an onsite supervisory visit every two weeks. This
  would include waiving the requirements for a nurse or other professional to conduct an onsite
  visit every two weeks to evaluate if aides are providing care consistent with the care plan, as
  this may not be physically possible for a period of time.

• Hospice Aide Competency Testing Allow Use of Pseudo Patients. 42 CFR 418.76(c)(1). CMS is
  temporarily modifying the requirement in § 418.76(c)(1) that a hospice aide must be evaluated
  by observing an aide’s performance of certain tasks with a patient. This modification allows

                                                21                                      5/11/2020
                                                1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 22 of 40




  hospices to utilize pseudo patients such as a person trained to participate in a role-play
  situation or a computer-based mannequin device, instead of actual patients, in the
  competency testing of hospice aides for those tasks that must be observed being performed on
  a patient. This increases the speed of performing competency testing and allows new aides to
  begin serving patients more quickly without affecting patient health and safety during the
  public health emergency (PHE).

• 12 hour Annual In-service Training Requirement for Hospice Aides. 42 CFR 418.76(d). CMS is
  waiving the requirement that hospices must assure that each hospice aide receives 12 hours of
  in-service training in a 12 month period. This allows aides and the registered nurses (RNs) who
  teach in-service training to spend more time delivering direct patient care.

• Annual Training. CMS is modifying the requirement at 42 CFR §418.100(g)(3), which requires
  hospices to annually assess the skills and competence of all individuals furnishing care and
  provide in-service training and education programs where required. Pursuant to section
  1135(b)(5) of the Act, we are postponing the deadline for completing this requirement
  throughout the COVID-19 PHE until the end of the first full quarter after the declaration of the
  PHE concludes. This does not alter the minimum personnel requirements at 42 CFR §418.114.
  Selected hospice staff must complete training and have their competency evaluated in
  accordance with unwaived provisions of 42 CFR Part 418.

End-Stage Renal Dialysis (ESRD) Facilities

• Training Program and Periodic Audits. CMS is waiving the requirement at 42 CFR §494.40(a)
  related to the condition on Water & Dialysate Quality, specifically that on-time periodic audits
  for operators of the water/dialysate equipment are waived to allow for flexibilities.

• Defer Equipment Maintenance & Fire Safety Inspections. CMS is waiving the requirement at
  42 CFR §494.60(b) for on-time preventive maintenance of dialysis machines and ancillary
  dialysis equipment. Additionally, CMS is also waiving the requirements under §494.60(d) which
  requires ESRD facilities to conduct on-time fire inspections. These waivers are intended to
  ensure that dialysis facilities are able to focus on the operations related to the Public Health
  Emergency.

• Emergency Preparedness. CMS is waiving the requirements at 42 CFR §494.62(d)(1)(iv) which
  requires ESRD facilities to demonstrate as part of their Emergency Preparedness Training and
  Testing Program, that staff can demonstrate that, at a minimum, its patient care staff maintains
  current CPR certification. CMS is waiving the requirement for maintenance of CPR certification
  during the COVID-19 emergency due to the limited availability of CPR classes.

• Ability to Delay Some Patient Assessments. CMS is not waiving subsections (a) or (c) of 42 CFR
  §494.80, but is waiving the following requirements at 42 CFR §494.80(b) related to the
  frequency of assessments for patients admitted to the dialysis facility. CMS is waiving the “on-

                                                22                                        5/11/2020
                                                 1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 23 of 40




  time” requirements for the initial and follow up comprehensive assessments within the
  specified timeframes as noted below. This waiver applies to assessments conducted by
  members of the interdisciplinary team, including: a registered nurse, a physician treating the
  patient for ESRD, a social worker, and a dietitian. These waivers are intended to ensure that
  dialysis facilities are able to focus on the operations related to the Public Health Emergency.
  Specifically, CMS is waiving:
       o §494.80(b)(1): An initial comprehensive assessment must be conducted on all new
         patients (that is, all admissions to a dialysis facility), within the latter of 30 calendar
         days or 13 outpatient hemodialysis sessions beginning with the first outpatient dialysis
         session.
       o §494.80(b)(2): A follow up comprehensive reassessment must occur within 3 months
         after the completion of the initial assessment to provide information to adjust the
         patient’s plan of care specified in §494.90.

• Time Period for Initiation of Care Planning and Monthly Physician Visits. CMS is modifying two
  requirements related to care planning, specifically:
       o 42 CFR §494.90(b)(2): CMS is modifying the requirement that requires the dialysis
         facility to implement the initial plan of care within the latter of 30 calendar days after
         admission to the dialysis facility or 13 outpatient hemodialysis sessions beginning with
         the first outpatient dialysis session. This modification will also apply to the requirement
         for monthly or annual updates of the plan of care within 15 days of the completion of
         the additional patient assessments.
       o §494.90(b)(4): CMS is modifying the requirement that requires the ESRD dialysis facility
         to ensure that all dialysis patients are seen by a physician, nurse practitioner, clinical
         nurse specialist, or physician’s assistant providing ESRD care at least monthly, and
         periodically while the hemodialysis patient is receiving in-facility dialysis. CMS is waiving
         the requirement for a monthly in-person visit if the patient is considered stable and also
         recommends exercising telehealth flexibilities, e.g. phone calls, to ensure patient safety.

• Dialysis Home Visits to Assess Adaptation and Home Dialysis Machine Designation. CMS is
  waiving the requirement at 42 CFR §494.100(c)(1)(i) which requires the periodic monitoring of
  the patient’s home adaptation, including visits to the patient’s home by facility personnel. For
  more information on existing flexibilities for in-center dialysis patients to receive their dialysis
  treatments in the home, or long-term care facility, reference QSO-20-19-ESRD.




                                                  23                                         5/11/2020
                                                   1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 24 of 40




• Home Dialysis Machine Designation – Clarification. The ESRD Conditions for Coverage (CFCs)
  do not explicitly require that each home dialysis patient have their own designated home
  dialysis machine. The dialysis facility is required to follow FDA labeling and manufacturer’s
  directions for use to ensure appropriate operation of the dialysis machine and ancillary
  equipment. Dialysis machines must be properly cleaned and disinfected to minimize the risk of
  infection based on the requirements at 42 CFR §494.30 Condition: Infection Control if used to
  treat multiple patients.

• Special Purpose Renal Dialysis Facilities (SPRDF) Designation Expanded. CMS authorizes the
  establishment of SPRDFs under 42 CFR §494.120 to address access to care issues due to COVID-
  19 and the need to mitigate transmission among this vulnerable population. This will not
  include the normal determination regarding lack of access to care at §494.120(b) as this
  standard has been met during the period of the national emergency. Approval as a Special
  Purpose Renal Dialysis Facility related to COVID-19 does not require Federal survey prior to
  providing services.

• Dialysis Patient Care Technician (PCT) Certification. CMS is modifying the requirement at 42
  CFR §494.140(e)(4) for dialysis PCTs that requires certification under a state certification
  program or a national commercially available certification program within 18 months of being
  hired as a dialysis PCT for newly employed patient care technicians. CMS is aware of the
  challenges that PCTs are facing with the limited availability and closures of testing sites during
  the time of this crisis. CMS will allow PCTs to continue working even if they have not achieved
  certification within 18 months or have not met on time renewals.

• Transferability of Physician Credentialing. CMS is modifying the requirement at 42 CFR
  §494.180(c)(1) which requires that all medical staff appointments and credentialing are in
  accordance with state law, including attending physicians, physician assistants, nurse
  practitioners, and clinical nurse specialists. These waivers will allow physicians that are
  appropriately credentialed at a certified dialysis facility to function to the fullest extent of their
  licensure to provide care at designated isolation locations without separate credentialing at
  that facility, and may be implemented so long as they are not inconsistent with a state’s
  emergency preparedness or pandemic plan.

• Expanding Availability of Renal Dialysis Services to ESRD Patients. CMS is waiving the
  following requirements related to Nursing Home residents:
       o Furnishing Dialysis Services on the Main Premises: (Revised since 4/30 Release) ESRD
         requirements at 42 CFR §494.180(d) require dialysis facilities to provide services
         directly on its main premises or on other premises that are contiguous with the main
         premises. CMS is waiving this requirement to allow dialysis facilities to provide service
         to its patients who reside in the nursing homes, long-term care facilities, assisted living
         facilities and similar types of facilities, as licensed by the state (if applicable). CMS
         continues to require that services provided to these patients or residents are under the
         direction of the same governing body and professional staff as the resident’s usual
                                                   24                                         5/11/2020
                                                   1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 25 of 40




           Medicare-certified dialysis facility. Further, in order to ensure that care is safe,
           effective and is provided by trained and qualified personnel, CMS requires that the
           dialysis facility staff: 1) furnish all dialysis care and services; 2) provide all equipment
           and supplies necessary; 3) maintain equipment and supplies in off-premises location;
           4) and complete all equipment maintenance, cleaning and disinfection using
           appropriate infection control procedures and manufacturer’s instructions for use.

• Clarification for Billing Procedures. Typically, ESRD beneficiaries are transported from a SNF/NF
  to an ESRD facility to receive renal dialysis services. In an effort to keep patients in their SNF/NF
  and decrease their risk of being exposed to COVID-19, ESRD facilities may temporarily furnish
  renal dialysis services to ESRD beneficiaries in the SNF/NF instead of the offsite ESRD facility.
  The in-center dialysis center should bill Medicare using Condition Code 71 (Full care unit. Billing
  for a patient who received staff-assisted dialysis services in a hospital or renal dialysis facility).
  The in-center dialysis center should also apply condition code DR to claims if all the treatments
  billed on the claim meet this condition or modifier CR on the line level to identify individual
  treatments meeting this condition. The ESRD provider would need to have their trained
  personnel administer the treatment in the SNF/ NF. In addition, the provider must follow the
  CFCs. In particular, under the CFCs is the requirement that to use a dialysis machine, the FDA-
  approved labeling must be adhered to § 494.100 and it must be maintained and operated in
  accordance with the manufacturer’s recommendations (§ 494.60) and follow infection control
  requirements at § 494.30.

Physical Environment for Multiple Providers/Suppliers
Inspection, Testing & Maintenance (ITM) under the Physical Environment Conditions of
Participation: CMS is waiving certain physical environment requirements for Hospitals, CAHs,
inpatient hospice, ICF/IIDs, and SNFs/NFs to reduce disruption of patient care and potential
exposure/transmission of COVID-19. The physical environment regulations require that facilities
and equipment be maintained to ensure an acceptable level of safety and quality.

CMS will permit facilities to adjust scheduled inspection, testing and maintenance (ITM)
frequencies and activities for facility and medical equipment.
• Specific Physical Environment Waiver Information:

      o 42 CFR §482.41(d) for hospitals, §485.623(b) for CAH, §418.110(c)(2)(iv) for inpatient
        hospice, §483.470(j) for ICF/IID; and §483.90 for SNFs/NFs all require these facilities and
        their equipment to be maintained to ensure an acceptable level of safety and quality.
        CMS is temporarily modifying these requirements to the extent necessary to permit
        these facilities to adjust scheduled inspection, testing and maintenance (ITM)
        frequencies and activities for facility and medical equipment.

      o 42 CFR §482.41(b)(1)(i) and (c) for hospitals, §485.623(c)(1)(i) and (d) for CAHs,
        §482.41(d)(1)(i) and (e) for inpatient hospices, §483.470(j)(1)(i) and (5)(v) for ICF/IIDs,

                                                   25                                          5/11/2020
                                                   1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 26 of 40




          and §483.90(a)(1)(i) and (b) for SNFs/NFs require these facilities to be in compliance
          with the Life Safety Code (LSC) and Health Care Facilities Code (HCFC). CMS is
          temporarily modifying these provisions to the extent necessary to permit these facilities
          to adjust scheduled ITM frequencies and activities required by the LSC and HCFC. The
          following LSC and HCFC ITM are considered critical are not included in this waiver:
                       Sprinkler system monthly electric motor-driven and weekly diesel engine-
                       driven fire pump testing.
                       Portable fire extinguisher monthly inspection.
                       Elevators with firefighters’ emergency operations monthly testing.
                       Emergency generator 30 continuous minute monthly testing and associated
                       transfer switch monthly testing.
                       Means of egress daily inspection in areas that have undergone construction,
                       repair, alterations, or additions to ensure its ability to be used instantly in
                       case of emergency.
      o 42 CFR §482.41(b)(9) for hospitals, §485.623(c)(7) for CAHs, §418.110(d)(6) for inpatient
        hospices, §483.470(e)(1)(i) for ICF/IIDs, and §483.90(a)(7) for SNFs/NFs require these
        facilities to have an outside window or outside door in every sleeping room. CMS will
        permit a waiver of these outside window and outside door requirements to permit
        these providers to utilize facility and non-facility space that is not normally used for
        patient care to be utilized for temporary patient care or quarantine.

Specific Life Safety Code (LSC) for Multiple Providers - Waiver Information: (New since
4/30 Release)
CMS is waiving and modifying particular waivers under 42 CFR §482.41(b) for hospitals;
§485.623(c) for CAHs; §418.110(d) for inpatient hospice; §483.470(j) for ICF/IIDs and §483.90(a)
for SNF/NFs. Specifically, CMS is modifying these requirements as follows:
•   Alcohol-based Hand-Rub (ABHR) Dispensers: We are waiving the prescriptive requirements
    for the placement of alcohol based hand rub (ABHR) dispensers for use by staff and others due
    to the need for the increased use of ABHR in infection control. However, ABHRs contain ethyl
    alcohol, which is considered a flammable liquid, and there are restrictions on the storage and
    location of the containers. This includes restricting access by certain patient/resident
    population to prevent accidental ingestion. Due to the increased fire risk for bulk containers
    (over five gallons) those will still need to be stored in a protected hazardous materials area.

    Refer to: 2012 LSC, sections 18/19.3.2.6. In addition, facilities should continue to protect ABHR
    dispensers against inappropriate use as required by 42 CFR §482.41(b)(7) for hospitals;
    §485.623(c)(5) for CAHs; §418.110(d)(4) for inpatient hospice; §483.470(j)(5)(ii) for ICF/IIDs
    and §483.90(a)(4) for SNF/NFs.

•   Fire Drills: Due to the inadvisability of quarterly fire drills that move and mass staff together,
    we will instead permit a documented orientation training program related to the current fire
                                                  26                                         5/11/2020
                                                   1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 27 of 40




    plan, which considers current facility conditions. The training will instruct employees,
    including existing, new or temporary employees, on their current duties, life safety procedures
    and the fire protection devices in their assigned area.

    Refer to: 2012 LSC, sections 18/19.7.1.6.

•   Temporary Construction: CMS is waiving requirements that would otherwise not permit
    temporary walls and barriers between patients.

    Refer to: 2012 LSC, sections 18/19.3.3.2.

Intermediate Care Facility for Individuals with Intellectual Disabilities

• Staffing Flexibilities. CMS is waiving the requirements at 42 CFR §483.430(c)(4), which requires
  the facility to provide sufficient Direct Support Staff (DSS) so that Direct Care Staff (DCS) are
  not required to perform support services that interfere with direct client care. DSS perform
  activities such as cleaning of the facility, cooking, and laundry services. DSC perform activities
  such as teaching clients appropriate hygiene, budgeting, or effective communication and
  socialization skills. During the time of this waiver, DCS may be needed to conduct some of the
  activities normally performed by the DSS. This will allow facilities to adjust staffing patterns,
  while maintaining the minimum staffing ratios required at §483.430(d)(3).

• Suspension of Community Outings. CMS is waiving the requirements at 42 CFR
  §483.420(a)(11) which requires clients have the opportunity to participate in social, religious,
  and community group activities. The federal and/or state emergency restrictions will dictate
  the level of restriction from the community based on whether it is for social, religious, or
  medical purposes. States may have also imposed more restrictive limitations. CMS is
  authorizing the facility to implement social distancing precautions with respect to on and off-
  campus movement. State and Federal restrictive measures should be made in the context of
  competent, person-centered planning for each client.

• Suspend Mandatory Training Requirements. CMS is waiving, in-part, the requirements at 42
  CFR §483.430(e)(1) related to routine staff training programs unrelated to the public health
  emergency. CMS is not waiving 42 CFR §483.430(e)(2)-(4) which requires focusing on the
  clients’ developmental, behavioral and health needs and being able to demonstrate skills
  related to interventions for inappropriate behavior and implementing individual plans. We are
  not waiving these requirements as we believe the staff ability to develop and implement the
  skills necessary to effectively address clients’ developmental, behavioral and health needs are
  essential functions for an ICF/IID. CMS is also not waiving initial training for new staff hires or
  training for staff around prevention and care for the infection control of COVID-19. It is critical
  that new staff gain the necessary skills and understanding of how to effectively perform their
  role as they work with this complex client population and that staff understand how to prevent
  and care for clients with COVID-19.

                                                 27                                        5/11/2020
                                                  1
     Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 28 of 40




• Modification of Adult Training Programs and Active Treatment. CMS recognizes that during
  the public health emergency, active treatment will need to be modified. The requirements at
  42 CFR §483.440(a)(1) require that each client must receive a continuous active treatment
  program, which includes consistent implementation of a program of specialized and generic
  training, treatment, health services and related services.
    CMS is waiving those components of beneficiaries’ active treatment programs and training that
    would violate current state and local requirements for social distancing, staying at home, and
    traveling for essential services only. For example, although day habilitation programs and
    supported employment are important opportunities for training and socialization of clients at
    intermediate care facilities for individuals with developmental disabilities, these programs pose
    too high of a risk to staff and clients for exposure to a person with suspected or confirmed
    COVID-19. In accordance with §483.440(c)(1), any modification to a client’s Individual Program
    Plan (IPP) in response to treatment changes associated with the COVID-19 crisis requires the
    approval of the interdisciplinary team. For facilities that have interdisciplinary team members
    who are unavailable due to the COVID-19, CMS would allow for a retroactive review of the IPP
    under 483.440(f)(2) in order to allow IPPs to receive modifications as necessary based on the
    impact of the COVID-19 crisis.

Ambulatory Surgical Centers (ASCs)

•   Medical Staff. 42 CFR 416.45(b). CMS is waiving the requirement at § 416.45(b) that medical
    staff privileges must be periodically reappraised, and the scope of procedures performed in
    the ASC must be periodically reviewed. This will allow for physicians whose privileges will
    expire to continue practicing at the ambulatory surgical center, without the need for
    reappraisal, and for ASCs to continue operations without performing these administrative
    tasks during the PHE. This waiver will improve the ability of ASCs to maintain their current
    workforce during the PHE.

Community Mental Health Clinics (CMHCs)

•   Quality assessment and performance improvement (QAPI). 42 CFR 485.917(a)-(d) We are
    modifying the requirements for CMHC's quality assessment and performance improvement
    (QAPI). Specifically, we are retaining the overall requirement that CMHC's maintain an
    effective, ongoing, CMHC-wide, data-driven QAPI program, while providing flexibility for
    CMHCs to use their QAPI resources to focus on challenges and opportunities for improvement
    related to the PHE by waiving the specific detailed requirements for the QAPI program’s
    organization and content at § 485.917(a)-(d). Waiving the requirements related to the details
    of the QAPI program’s organization and content will make it easier for CMHCs to reconfigure
    their QAPI programs, as needed, to adapt to specific needs and circumstances that arise
    during the PHE. These flexibilities may be implemented so long as they are consistent with a
    state’s emergency preparedness or pandemic plan.


                                                  28                                       5/11/2020
                                                  1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 29 of 40




•   Provision of Services. 42 CFR 485.918(b)(1)(iii). We are waiving the specific requirement at §
    485.918(b)(1)(iii) that prohibits CMHCs from providing partial hospitalization services and
    other CMHC services in an individual’s home so that clients can safely shelter in place during
    the PHE while continuing to receive needed care and services from the CMHC. This waiver is a
    companion to recent regulatory changes (INSERT IFR CITATION WHEN RELEASED) that clarify
    how CMHCs should bill for services provided in an individual’s home, and how such services
    should be documented in the medical record. While this waiver will now allow CMHCs to
    furnish services in client homes, including through the use of using telecommunication
    technology, CMHCs continue to be, among other things, required to comply with the non-
    waived provisions of 42 CFR Part 485, Subpart J, requiring that CMHCs: 1) assess client needs,
    including physician certification of the need for partial hospitalization services, if needed; 2)
    implement and update each client’s individualized active treatment plan that sets forth the
    type, amount, duration, and frequency of the services; and 3) promote client rights, including
    a client’s right to file a complaint.

•   40 Percent Rule. 42 CFR 485.918(b)(1)(v) We are waiving the requirement at §
    485.918(b)(1)(v) that a CMHC provides at least 40 percent of its items and services to
    individuals who are not eligible for Medicare benefits. Waiving the 40 percent requirement
    will facilitate appropriate timely discharge from inpatient psychiatric units and prevent
    admissions to these facilities because CMHCs will be able to provide PHP services to Medicare
    beneficiaries without restrictions on the proportion of Medicare beneficiaries that they are
    permitted to treat at a time. This will allow communities greater access to health services,
    including mental health services.

Durable Medical Equipment, Prosthetics, Orthotics and Supplies (DMEPOS)

• When DMEPOS is lost, destroyed, irreparably damaged, or otherwise rendered unusable, CMS
  is allowing DME Medicare Administrative Contractors (MACs) to have the flexibility to waive
  replacements requirements such that the face-to-face requirement, a new physician’s order,
  and new medical necessity documentation are not required. Suppliers must still include a
  narrative description on the claim explaining the reason why the equipment must be replaced
  and are reminded to maintain documentation indicating that the DMEPOS was lost, destroyed,
  irreparably damaged, or otherwise rendered unusable or unavailable as a result of the
  emergency.




                                                 29                                        5/11/2020
                                                  1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 30 of 40




Practitioner Locations
CMS is temporarily waiving requirements that out-of-state practitioners be licensed in the state
where they are providing services when they are licensed in another state. CMS will waive the
physician or non-physician practitioner licensing requirements when the following four conditions
are met: 1) must be enrolled as such in the Medicare program; 2) must possess a valid license to
practice in the state, which relates to his or her Medicare enrollment; 3) is furnishing services –
whether in person or via telehealth – in a state in which the emergency is occurring in order to
contribute to relief efforts in his or her professional capacity; and, 4) is not affirmatively excluded
from practice in the state or any other state that is part of the 1135 emergency area.

• In addition to the statutory limitations that apply to 1135-based licensure waivers, an 1135
  waiver, when granted by CMS, does not have the effect of waiving state or local licensure
  requirements or any requirement specified by the state or a local government as a condition for
  waiving its licensure requirements. Those requirements would continue to apply unless waived
  by the state. Therefore, in order for the physician or non-physician practitioner to avail him- or
  herself of the 1135 waiver under the conditions described above, the state also would have to
  waive its licensure requirements, either individually or categorically, for the type of practice for
  which the physician or non-physician practitioner is licensed in his or her home state.

Provider Enrollment

• Non-Waiver CMS Action: CMS has a toll-free hotline for physicians and non-physician
  practitioners and Part A certified providers and suppliers establishing isolation facilities to enroll
  and receive temporary Medicare billing privileges.

• Waive the following screening requirements:
       o Application Fee - (to the extent applicable).
       o Criminal background checks associated with fingerprint-based criminal background
         checks (FCBC) (to the extent applicable) - 42 CFR §424.518.
       o Site visits (to the extent applicable) - 42 CFR §424.517.

• Postpone all revalidation actions.

• Allow licensed providers to render services outside of their state of enrollment.

• Expedite any pending or new applications from providers.

• Allow physicians and other practitioners to render telehealth services from their home without
  reporting their home address on their Medicare enrollment while continuing to bill from their
  currently enrolled location.



                                                  30                                          5/11/2020
                                                   1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 31 of 40




• Allow opted-out physicians and non-physician practitioners to terminate their opt-out status
  early and enroll in Medicare to provide care to more patients.

Modification of 60-Day Limit for Substitute Billing Arrangements (Locum Tenens)

CMS is modifying the 60-day limit in section 1842(b)(6)(D)(iii) of the Social Security Act to allow a
physician or physical therapist to use the same substitute for the entire time he or she is unavailable
to provide services during the COVID-19 emergency plus an additional period of no more than 60
continuous days after the public health emergency expires. On the 61st day after the public health
emergency ends (or earlier if desired), the regular physician or physical therapist must use a different
substitute or return to work in his or her practice for at least one day in order to reset the 60-day
clock. Without this flexibility, the regular physician or physical therapist generally could not use a
single substitute for a continuous period of longer than 60 days, and would instead be required to
secure a series of substitutes to cover sequential 60-day periods. The modified timetable applies to
both types of substitute billing arrangements under Medicare fee-for-service (i.e., reciprocal billing
arrangements and fee-for-time compensation arrangements (formerly known as locum tenens)).

Notes: Under the Medicare statute, only 1) physicians and 2) physical therapists who furnish
outpatient physical therapy services in a health professional shortage area (HPSA), a medically
underserved area (MUA), or a rural area can receive Medicare fee-for-service payment for services
furnished by a substitute under a substitute billing arrangement. In addition, Medicare can pay for
services under a substitute billing arrangement only when the regular physician or physical therapist
is unavailable to provide the services. Finally, as provided by law, a regular physician or physical
therapist who has been called or ordered to active duty as a member of a reserve component of the
Armed Forces may continue to use the same substitute for an unlimited time even after the
emergency ends.

Medicare Appeals in Fee for Service (FFS), Medicare Advantage (MA) and Part D
CMS is allowing Medicare Administrative Contractors (MACs) and Qualified Independent
Contractors (QICs) in the FFS program pursuant to 42 CFR §405.942 and 42 CFR §405.962
(including for MA and Part D plans), as well as the MA and Part D Independent Review Entities
(IREs) under 42 CFR §422.562, 42 CFR §423.562, 42 CFR §422.582 and 42 CFR §423.582, to allow
extensions to file an appeal. CMS is allowing MACs and QICs in the FFS program under 42 CFR
§405.950 and 42 CFR §405.966 and the MA and Part D IREs to waive requests for timeliness
requirements for additional information to adjudicate appeals.

• CMS is allowing MACs and QICs in the FFS program under 42 CFR §405.910 and MA and Part D
  plans, as well as the MA and Part D IREs, to process an appeal even with incomplete
  Appointment of Representation forms as outlined under 42 CFR §422.561 and 42 CFR
  §423.560. However, any communications will only be sent to the beneficiary.



                                                   31                                         5/11/2020
                                                   1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 32 of 40




• CMS is allowing MACs and QICs in the FFS program under 42 CFR §405.950 and 42 CFR
  §405.966 (also including MA and Part D plans), as well as the MA and Part D IREs, to process
  requests for appeals that do not meet the required elements using information that is available
  as outlined within 42 CFR §422.561 and 42 CFR §423.560.

• CMS is allowing MACs and QICs in the FFS program under 42 CFR §405.950 and 42 CFR
  §405.966 (also including MA and Part D plans), as well as the MA and Part D IREs under 42 CFR
  §422.562 and 42 CFR §423.562 to utilize all flexibilities available in the appeal process as if
  good cause requirements are satisfied.

Medicaid and CHIP (as of 3/13/2020)
States and territories can request approval that certain statutes and implementing regulations be
waived by CMS, pursuant to section 1135 of the Act. To assist states in this process, CMS released
an 1135 Waiver Checklist to make it easier for states to receive federal waivers and implement
flexibilities in their Medicaid and CHIP programs. States’ use of this 1135 checklist will expedite
their ability to apply for and receive approval for 1135 waivers that are now available under the
President’s national emergency declaration.
States and territories may submit a Section 1135 waiver request directly to their Center for
Medicaid & CHIP Services (CMCS) state lead or Jackie Glaze, Acting Director, Medicaid & CHIP
Operations Group, Center for Medicaid & CHIP Services at CMS by e-mail
(Jackie.Glaze@cms.hhs.gov) or letter.




                                                32                                       5/11/2020
                                                 1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 33 of 40




The following are examples of flexibilities that states and territories may seek through a Section
1135 waiver request:

• Waive prior authorization requirements in fee-for-service programs.

• Permits providers located out of state/territory to provide care to another state’s Medicaid
  enrollee impacted by the emergency.

• Temporarily suspend certain provider enrollment and revalidation requirements to increase
  access to care.

• Temporarily waive requirements that physicians and other health care professionals be
  licensed in the state in which they are providing services, so long as they have an equivalent
  licensing in another state; and,

• Temporarily suspend requirements for certain pre-admission and annual screenings for nursing
  home residents.
States and territories are encouraged to assess their needs and request these available
flexibilities, which are more completely outlined in the Medicaid and CHIP Disaster Response
Toolkit. For more information and to access the toolkit and the 1135 waiver checklist, visit:
https://www.medicaid.gov/state-resource-center/disaster-response-toolkit/index.html.




                                                 33                                       5/11/2020
                                                 1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 34 of 40




                                   ATTACHMENT A

Blanket Waivers of Sanctions under the Physician Self- Referral
            Law (also known as the “Stark Law”)
CMS has issued blanket waivers of sanctions under section 1877(g) of the Act. The blanket waivers
may be used now without notifying CMS. Individual waivers of sanctions under section 1877(g) of
the Act may be granted upon request. For more information, visit:
https://www.cms.gov/Medicare/Fraud-and-Abuse/PhysicianSelfReferral/Spotlight.
For resources and additional information on 1135 Waivers, please also visit:

• https://www.cms.gov/About-CMS/Agency-Information/Emergency/EPRO/Current-
  Emergencies/Current-Emergencies-page

• https://www.cms.gov/Medicare/Provider-Enrollment-and-Certification/
  SurveyCertEmergPrep/1135-Waivers
For questions, please email: 1135waiver@cms.hhs.gov




                                                34                                     5/11/2020
                                                1
       Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 35 of 40




     Blanket Waivers: Stafford Act, Public Health Emergency (PHE)
                      and Section 1135 Waivers
Background
On March 13, 2020, the President issued an emergency declaration under the Robert T. Stafford
Disaster Relief and Emergency Assistance Act, 42 U.S.C. 5121-5207 (the “Stafford Act”) to declare
a national health emergency. The Secretary of the Department of Health and Human Services (the
Secretary) is authorized to waive certain Medicare, Medicaid and Children’s Health Insurance
Program (CHIP) program requirements and conditions of participation under Section 1135 of the
Social Security Act once the President has declared an emergency through the Stafford Act1 and
the Secretary has declared a Public Health Emergency (PHE). The Secretary issued a PHE on
January 31, 20202. As a result of this authority, CMS can grant waivers that will ease certain
requirements for affected providers as stated under Section 1135 of the Social Security Act 3.
CMS can issue two types of waivers: blanket waivers and provider/supplier requested waivers.
Specifics about the two types of waivers are outlined in detail below. Examples of these 1135
waivers or modifications include:
• Conditions of participation or other certification requirements
• Program participation and similar requirements
• Preapproval requirements
• Requirements that physicians and other health care professionals be licensed in the State in
  which they are providing services, so long as they have equivalent licensing in another State
  (this waiver is for purposes of Medicare, Medicaid, and CHIP reimbursement only – state law
  governs whether a non-Federal provider is authorized to provide services in the state without
  state licensure)
• Emergency Medical Treatment and Labor Act (EMTALA)
• Sanctions under the physician self-referral law (also known as the “Stark Law”)
• Performance deadlines and timetables may be adjusted (but not waived)
• Limitations on payment for health care items and services furnished to Medicare Advantage
  enrollees by non-network providers
Waivers under Section 1135 of the Social Security Act typically end no later than the termination
of the emergency period, or 60 days from the date the waiver or modification is first published.
The Secretary can extend the waiver by notice for additional periods of up to 60 days, up to the
end of the emergency period.

1
    https://www.whitehouse.gov/wp-content/uploads/2020/03/LetterFromThePresident.pdf
2
    https://www.phe.gov/emergency/news/healthactions/phe/Pages/2019-nCoV.aspx
3
    https://www.phe.gov/emergency/news/healthactions/section1135/Pages/covid19-13March20.aspx
                                                  35                                      5/11/2020
                                                   1
       Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 36 of 40




The 1135 waiver authority applies only to Federal requirements and does not apply to State
requirements for licensure or conditions of participation.
In addition to the 1135 waiver authority, Section 1812(f) of the Social Security Act (the Act)
authorizes the Secretary to provide for Skilled Nursing Facilities (SNF) coverage in the absence of a
qualifying hospital stay, as long as this action does not increase overall program payments and
does not alter the SNF benefit’s “acute care nature” (that is, its orientation toward relatively short-
term and intensive care).
Federally certified/approved providers must continue to operate under normal rules and
regulations, unless they have sought and have been granted modifications under the waiver
authority from specific requirements.
In addition, the Coronavirus Preparedness and Response Supplemental Appropriations Act, as
signed into law by the President on March 6, 2020, includes a provision allowing the Secretary to
waive certain Medicare telehealth payment requirements during the PHE the Secretary declared
on January 31, 2020 to allow beneficiaries in all areas of the country to receive telehealth services,
including at their home. Under the waiver, limitations on where Medicare patients are eligible for
telehealth will be removed during the emergency. In particular, patients outside of rural areas,
and patients in their homes will be eligible for telehealth services, effective for services starting
March 6, 20204.




4
    https://edit.cms.gov/files/document/medicare-telehealth-frequently-asked-questions-faqs-31720.pdf




                                                      36                                         5/11/2020
                                                      1
     Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 37 of 40




CMS Section 1135 Waiver Authority: Blanket Waivers, Provider/Supplier Individual
Waivers, Medicaid and Special Waivers

Medicare Blanket Waivers
• Approval: CMS implements specific waivers or modifications under the 1135 authority on a
  “blanket” basis when a determination has been made that all similarly situated providers in the
  emergency area need such a waiver or modification. These waivers prevent gaps in access to
  care for beneficiaries impacted by the emergency. Once approved these waivers apply
  automatically to all applicable providers and suppliers. Providers and suppliers do not need
  to apply for an individual waiver if a blanket waiver is issued by CMS.

• Claims Submission for Blanket Waivers: When submitting claims covered by the blanket
  waivers, the “DR” (disaster-related) condition code should be used for institutional billing (i.e.,
  claims submitted using the ASC X12 837 institutional claims format or paper Form CMS-1450).
  The “CR” (catastrophe/disaster-related) modifier should be used for Part B billing, both
  institutional and non-institutional (i.e., claims submitted using the ASC X12 837 professional
  claim format or paper Form CMS-1500 or, for pharmacies, in the NCPDP format). This
  requirement does not apply for purposes of compliance with waivers (blanket or individual) of
  sanctions under the physician self- referral law.

Medicare Provider/Supplier Individual Waivers
 •   Approval: Providers and suppliers can submit requests for individual 1135 waivers. These
     requests must include a justification for the waiver and expected duration of the
     modification requested. The State Survey Agency and CMS Survey Operations Group will
     review the provider’s request and make appropriate decisions, usually on a case-by- case
     basis. Providers and suppliers should keep careful records of beneficiaries to whom they
     provide services, in order to ensure that proper payment may be made. Providers are
     expected to come into compliance with any waived requirements prior to the end of the
     emergency period.

 •   With the exception of physician self-referral law waivers, the process for requesting an 1135
     waiver is managed through the Survey Operations Group, and CMS locations, previously
     known as the CMS Regional Offices. More information on the process is located at
     https://www.cms.gov/Medicare/Provider-Enrollment-and-
     Certification/SurveyCertEmergPrep/1135-Waivers. The website includes contact information
     for each CMS location. Facilities should ensure to review the process and identify the
     appropriate contact based on the location of the facility.




                                                  37                                        5/11/2020
                                                  1
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 38 of 40




Examples of Individual Requests for 1135 Waivers
An individual hospital may request a waiver of COPs related to doubling of single occupancy
patient rooms or a waiver of the requirement to discharge to a specified location or situation.

Waiver Request Process
You do not have to make a request for a blanket waiver that has already been issued, and you do
not have to notify CMS if you are taking action in accordance with a waiver during the time period
in which the waiver is valid. If you are requesting an 1135 waiver outside of those outlined in this
document or are already available at the CMS Current Emergencies page, please send your
request or questions about a request to 1135waiver@cms.hhs.gov.

Medicaid Waivers
Approval
CMS works with the states and territories to respond to public health emergencies and disasters.
States and territories have multiple strategies available to support Medicaid and CHIP Operations
and enrollees in times of crisis. Some of these strategies are available without needing approval
from CMS while some disaster-related and Public Health Emergency legal authorities include:
• Medicaid State Plan Amendments;
• CHIP Disaster Relief State Plan Amendments;
• Verification Plans;
• 1915(c) Waivers Appendix K;
• 1135 Waivers; and
• 1115 Demonstrations.
In Medicaid and CHIP, 1135 waivers can be used to implement a range of flexibilities. Some of
these include: provider enrollment and participation; Medicaid prior authorization requirements;
pre-admission screening and annual resident review (PASARR) Level I and Level II Assessments for
30 days; extend minimum data set authorizations for nursing facility and SNF residents; state fair
hearing and appeal process timelines; and reporting and oversight. Under 1135 waivers, states
also have flexibility on public notice, tribal consultation, and the effective dates of state plan
amendment (SPA) submissions. For public notice, Section 1135 authority can be used to provide
flexibility related to the need and timing for public notice associated with cost sharing, Alternative
Benefit Plan (ABP) benefit and payment SPAs. Section 1135 authority can be used to provide
flexibility related to the timing of tribal consultation including shortening consultation or
conducting tribal consultation after submission of the SPA. For SPA submission dates, Section
1135 authority can be utilized to effectively permit states to submit a Medicaid SPA after the end
of this quarter and still have an effective date retroactive to the date of the declaration by the
Secretary of a Public Health Emergency.



                                                  38                                        5/11/2020
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 39 of 40




In the event of a disaster or public health emergency, state Medicaid agencies should contact CMS
for questions and waiver requests. More information on this process is located at:
https://www.medicaid.gov/state-resource-center/disaster-response-toolkit/index.html

Special Waivers
EMTALA:
Only two aspects of the EMTALA requirements can be waived under 1135 Waiver Authority: 1)
Transfer of an individual who has not been stabilized, if the transfer arises out of an emergency
or, 2) Redirection to another location (offsite alternate screening location) to receive a medical
screening exam under a state emergency preparedness or pandemic plan. A waiver of EMTALA
sanctions is effective only if actions under the waiver do not discriminate as to source of payment
or ability to pay. Hospitals are generally able to manage the separation and flow of potentially
infectious patients through alternate screening locations on the hospital campus.
Therefore, waivers to provide Medical Screening Examinations at an offsite alternate screening
location not owned or operated by the hospital will be reviewed on a case-by-case basis. Please
note, there is no waiver authority available for any other EMTALA requirement.
For the duration of the COVID-19 national emergency, CMS is waiving the enforcement of section
1867(a) of the Social Security Act (the Emergency Medical Treatment and Active Labor Act, or
EMTALA). This will allow hospitals, psychiatric hospitals, and CAHs to screen patients at a location
offsite from the hospital’s campus to prevent the spread of COVID-19, in accordance with the
state emergency preparedness or pandemic plan.

Individual Physician Self-Referral Law Waiver Requests:
CMS has issued blanket waivers of sanctions under the physician self-referral law. The blanket
waivers may be used now without notifying CMS. For more information, visit: https://www.
cms.gov/Medicare/Fraud-and-Abuse/PhysicianSelfReferral/Spotlight.
Unlike other 1135 waiver requests, any requests for individual waivers of sanctions under the
physician self- referral law related to COVID-19 will be handled by CMS Baltimore. Please send
your request to 1877CallCenter@cms.hhs.gov and include the words “Request for 1877(g)
Waiver” in the subject line of the email. All requests should include the following minimum
information:
• Name and address of requesting entity;
• Name, phone number and email address of person designated to represent the entity;
• CMS Certification Number (CCN) or Taxpayer Identification Number (TIN);
• Nature of request.




                                                 39                                        5/11/2020
    Case 7:20-cv-00217 Document 15-4 Filed on 10/23/20 in TXSD Page 40 of 40




Individual waivers may be granted only upon request and on a case-by-case basis and require
specific details concerning the actual or proposed financial relationship between the referring
physician(s) and the referred-to entity. Unless and until a waiver of sanctions under the physician
self-referral law (i.e., a waiver of section 1877(g) of the Social Security Act) is granted to the
requesting party(ies), such party(ies) must comply with section 1877 of the Social Security Act and
the regulations at 42 CFR §411.350 et seq.

Helpful Website Resources
• Approved 1135 Waivers: https://www.cms.gov/files/document/covid19-emergency-
  declaration-health-care-providers-fact-sheet.pdf

• Approved Telehealth Waivers: https://www.cms.gov/newsroom/fact-sheets/medicare-
  telemedicine-health-care-provider-fact-sheet

• 1135 Waiver Request Information: https://www.cms.gov/Medicare/Provider-Enrollment-
  and-Certification/SurveyCertEmergPrep/1135-Waivers

• Medicare Fee-For-Service Additional Emergency and Disaster-Related Policies and Procedures
  That May Be Implemented Only With an §1135 Waiver: https://www. cms.gov/About-
  CMS/Agency-Information/Emergency/Downloads/MedicareFFS-
  EmergencyQsAs1135Waiver.pdf

• Blanket Waivers – Claims Submission: https://www.cms.gov/files/document/se20011.pdf

• Frequently Asked Questions – 1135 Waivers: https://www.cms.gov/About-CMS/Agency-
  Information/Emergency/Downloads/MedicareFFS-EmergencyQsAs1135Waiver.pdf

• Frequently Asked Questions – non-1135 Waivers: https://www.cms.gov/About-CMS/ Agency-
  Information/Emergency/Downloads/Consolidated_Medicare_FFS_Emergency_ QsAs.pdf

• Medicaid Disaster Response Toolkit: https://www.medicaid.gov/state-resource-center/
  disaster-response-toolkit/index.html

CMS Oversight
CMS remains committed to ensuring continuity of oversight activities during a national public
health emergency. We continue to work State Survey Agencies and accrediting organizations,
charged with inspecting Medicare and Medicaid providers to ensure compliance with Federal
requirements, to ensure these activities are prioritized to allow providers to focus on current
health and safety threats and provide needed care to beneficiaries. We will continue to monitor
program operations to support proper enrollment and accurate billing practices. CMS will
coordinate our oversight activities with the OIG and GAO.



                                                40                                       5/11/2020
